04/16/2 018 08 03 FAX                                                                                                                     li1l 001/00 4
      Case 1:18-cv-00108-LEK-KJM Document 45 Filed 04/16/19 Page 1 of 4                                                     PageID #: 265



                                                    WATANABE ING LLP
                                                  A Limited Liability Law Partnership
                                                         First Hawaiian Center
                                                     999 Bishop Street, Suite 1250
                                                       Honolulu, Hawaii 96813
                                                      Telephone: (808) 544-8300
                                                      Facsimile: (808) 544-8399

                          FAC SIMI LE TRANSMITTAL COV ER SHE ET
                                                                April 16, 2019


            TO:                 The Honorable Leslie E, Kobayashi                              Fax No.: (808) 541-1386
           FROM:                Thomas H. Yee, Esq./Denisa                                     Fax No.: (808) 544-8399


           RE:                  Hawaii Central Federal Credit Union vs. Louis li!ahina Kealoha, et al,
                                Civil No. CVl 8-00108 LEKJKJM; United States District Court for the
                                District of Hawaii

                                Hawaii Ferkra l Credit Union v.Celedonio Baybayan, Jr., et al.
                                DC- Civil No. 18-1-0342; District Court of the Second Circuit (Wailuku
                                Division)


           TOTAL NUMllER OF PAGES:                             __!_(i ncludi ng this page)

           TRANSMITTING THE FOLLOWING:

                     Letter dated today to The Honorable Leslie E. Kobayashi from Jonathan-Lai, Esq.



          If message not received propel'ly, please contac t me as soon as possible.


          The information ~ontained is privile,eed &Jd confidential. The use of this infonnati
                                                                                              on b: intended for the sole    use of the
          individual and/or entity named as the recipient of this transmitta.J. Copying..
                                                                                          dissemination, or distribution of this
          facsimile message or its attachments is strictlyprohibittd without the: prior approval for the named recip1ern hereunder.
          If the reader has received this communication in error, please contact the seo~er
                                                                                             by calling collect at (808) 544-8300
          and returning the facsimile message or its attachments to chc above address. Your
                                                                                               coop~ration is annreciated.
04/16/2 018 08 04 FAX                                                                                                                           li1l 002/004
      Case 1:18-cv-00108-LEK-KJM Document 45 Filed 04/16/19 Page 2 of 4                                                         PageID #: 266




                                                                                          Watanabe In A L11.11TBD LIAllJLITT 4,.. Pllll.TNJUllH!P

                                                                                                                    Sender's No. and E-mail:
                                                                                                                             (808) 544·8300
                                                                                                                               jlai@wlk.com

                                                              April 16, 2019


        VIA FACSIMILE (808)54 1-1386
        The Honorab le Leslie E. Kobayashi
        United States District Court
        300 Ala Moana Blvd., Room C-338
        Honolul u, Hawaii 96850

                Re:     Hawaii Central Federal Credit Union v. Lauis Mahina Kea/aha, et al., Civil No.
                        18-0010 8 LEK-KJM

        Your Honor:

                 Pursuant to this Court's April 2, 2019 COURT ORDER DIRECTING THE PARTl:ES
                                                                                                   TO
        SUBMIT LETTER BRIEFS REGARDING THE STATUS OF CASE, entered tie rein as
                                                                                          Dkt. #43 (the
        "Briefin g Order"), Plaintiff HAWAII CENTRAL FEDERAL CREDIT UNION ("HCFCU
                                                                                           ") hereby submits
        its letter brief, providin g this Court with an update on the status of the interloc
                                                                                             utory sale
        proceed ini:s in the criminal matter United States of America v. Louis M. Kealoha
                                                                                             , et of., CR 18-
        00068 JMS-RLP ("CR 18-0006 8").

               I.       PROCEDURAL UPDATE
              On or about Septem ber 27, 2018, the ORDER GRANTING THE UNITED STATES'
                                                                                                 MOTION
       FOR INTERLOCTORY SALE OF REAL PROPERTY SUBJECT TO CRIMINAL FORFEIT
                                                                                        URE was entered
       in CR 18-0006 8 as Dtk. #79 (the "Interlo cutory Sale Order"). Thereaf ter, this
                                                                                        Court issued its
       ORDER GRANTING DEFENDANT UNITED STATES OF AMERICA'S MOTION TO STAY
                                                                                           CIVIL
       PROCEEDINGS on October 29, 2018 (entered herein as Dkt.#41 , the "Stay Order")
                                                                                           .
              Pursuan t to the terms ofthe Interloc utory Sale Order, HCFCU obtaine d three
       indepen dent appraisals of the Subject Propert y and realtor Heidi Ho was retained
                                                                                          to list and
       market the Subject Property .                    ·

               Thereaf ter, Ms. Ho received an offer to purchase the Subject Propert y for $1,305,0
                                                                                                    00.00
       in cash. HCFCU accepted said offer and thereaft er filed its MOTION FOR CONFIR
                                                                                          MATION OF
       INTERLOCUTORY SALE OF REAL PROPERTY, filed on February 15, 2019 as Dkt.
                                                                                      #139 in CR 18-
       00068 (the "Motion to Confirm ").




                         Fi:r!lt H:111waiian C@nter, 999 Bi:!lhop Street, Suite 12SO, Honolulu,, H•1waii SJEiS 13
                                       Phone: 8Qlll·S:++-8300 Fa~; HOS-544-8~99 www.wik.cont
04/16/2 018 08 04 FAX                                                                                      li1l 003/00 4
      Case 1:18-cv-00108-LEK-KJM Document 45 Filed 04/16/19 Page 3 of 4                          PageID #: 267

        The Honorable Leslie E. Kobayashi
        April 16, 2019
        Page 2

                In keeping with the require ments of the Interlo cutory Sale Order, the
                                                                                         terms of the
         proposed sale were published. No opposi tion was filed to the Motion
                                                                                 to Confirm; which was
        heard on March 13, 2019. There being no opposi tion to the Motion to
                                                                                  Confirm and no other
        offers made, the sale was confirm ed. A prelimi nary ORDER GRANTING
                                                                                  INTERESTED PARTY
        HAWAII CENTRAL FEDERAL CREDIT UNION'S MOTION FOR CONFIRMATION
                                                                                       OF INTERLOCUTORY
        SALE OF REAL PROPERTY, ECF. NO 139 was entered on March 18 2019
                                                                          1       as Dkt. #153 in CR 18-
        00068 (the "Prelim inary Confirm ation Order" ). The Preliminary Confirm
                                                                                   ation Order approved
        the sale for $1,30S,000.00 and directe d payme nt for certain costs and
                                                                                 expenses incurred in the
        mainte nance, market ing and sale of the Subject Proper ty and then to
                                                                                amoun ts owed to HCFCU
        pursua nt to its Note and Mortgage.

               At the time the Preliminary Confirm ation Order was entered , certain
                                                                                     sales costs and
       other expenses associated with the mainte nance and market ing of the
                                                                                Subject Proper ty were
       unknow n. Once the <1mounts of said costs were known, our office submit
                                                                                  ted said amoun ts via
       decl<1ration and the Court approv ed said costs, a FINAL ORDER GRANT
                                                                              ING INTERESTED PARTY
       HAWAII CENTRAL FEDERAL CREDIT UNION'S MOTION FOR CONFIRMATION
                                                                                    OF INTERLOCUTORY
       SALE OF REAL PROPERTY, ECF NO. 139 was entered (the "Final Order"
                                                                             , entered on March 29,
       2019 as Dkt. #156 in CR 18-00068).

               Therea fter, proceeds from the Interlo cutory Sale were distribu ted per
                                                                                        the terms of the
       Final Order, includi ng $1,099,096.60 owed to HCFCU pursua nt to the
                                                                              Note and Mortga ge (the
       "Payof f"). The balance ofthe Interlo cutory Sale Proceeds were to be
                                                                               deposi ted with the Clerk
       of the Court to be held pendin g the resolut ion of CR 18-00068.

               The Payoff was comprised of the princip al balance, interes t calculated
                                                                                        up to the March
       29 1 2019 closing date, escrow /impou nd overdr aft and unpaid late charges
                                                                                    . The
                                                                                     Payoff did not,
       however, Include reimbu rsemen t for legal fees and costs HCFCU incurred over
                                                                                     the course of
       these proceedings.

              II.     MATTERS REMAINING

                In arguing for the Interlo cutory Sale over a judicial foreclosure as was
                                                                                           origina lly
       contem plated in the presen t proceeding, the united States [the "US")
                                                                                   has mainta ined that
      HCFCu would not be reimbursed for its legal fees and costs directly out
                                                                                    of the proceeds of the
       Interlo cutory Sale but could obtain its attorne ys' fees and costs via an
                                                                                   ancillary proceeding. An
      ancillary procee ding would follow convict ion of Defendants LOUIS M.
                                                                                  KEALOHA and KATHERINE
      P. KEALOHA (the "Kealoha Defend ants"), whereb y HCFCU would seek
                                                                                  payme nt of its attorne ys'
      fees and costs out of the remain ing proceeds of the Interlo cutory Sale.
                                                                                    The Interlo cutory Sale
      Order therefo re provide d that:

             The validity and priority of any other claims pursua nt to Title 2.1, United
                                                                                           States Code,
             Section 8S3(n) will be determ ined at an ancillary proceeding, conting
                                                                                       ent upon and
             followi ng an judgme nt in the crimina l case and the Court's entry of a
                                                                                       final order of
             forfeitu re to the united States. If the Kealohas are found not guilty of
                                                                                         Counts 1 throug   h
04/16 /2018 08 04 FAX                                                                                         li1l 004/0 04
      Case 1:18-cv-00108-LEK-KJM Document 45 Filed 04/16/19 Page 4 of 4                             PageID #: 268

         The Honorable Leslie E. Kobayashi
         April 16, 2019
         Page 3

                 8 of the Second Superseding Indic tmen t, the Court
                                                                     will retain jurisd iction of the
                 subs titute res pending fu11her proceedings.

        Inter locut ory Sale Orde r at 'II 21. It is anticipated that
                                                                      an ancillary proceeding will also involve
        resolution of the claim and lien(s) by Defe ndan t SUMI
                                                                      DA AU & WONG, LLLC ("Sumida") that
        Sumida claims substantially exceeds $300,000.00.
                                                                  Wtth out conceding anyth ing regarding the
        prior ity of its rema ining claim for fees and costs, HCFC
                                                                      U recognizes the possibility that it may
        not recover all amounts due and owing unde r the Note
                                                                       throu gh an ancillary proceeding.
        Recognizing the possible need to resolve remaining
                                                                   claims unde r the Note, the Inter locut ory
        Sale Orde r provided that:

                If the proceeds ofthe interl ocuto ry sale of the Real
                                                                       Prop erty are insufficiel'lt to pay the
                amounts due on the Note and the Mortgage, HCFC
                                                                      U may seek a deficiency judgm ent
                against the oblig or unde r the Note and the Mortgage,
                                                                         and any guara ntor there on.
                However, if there is no deficiency, HCFCU will not seek
                                                                          a deficiency judgm ent against
                the oblig or or any guarantor.
                                                                                       ·
        Inter locut ory Sale Order at 'II 19.

               Lastly, the Court indica ted that addit ional costs and
                                                                       expenses related to the upkeep and
       maintenance ofthe Real Prop erty that were not prese
                                                                  nted for approval could be requested at
       the ancillary proceeding. For Instance, after March
                                                               27, 2019, HCFCU received several addit ional
       invoices for such costs.

               Unde r the circumstances, HCFCU respe ctfull y reque
                                                                        sts that this Court retain jurisd iction
       over this matt er at least until it is deter mine d whet
                                                                her HCFCU will bu able to recoV1er all of its
       attorn eys' fees and costs throu gh an ancillary proce
                                                                eding, or if it will be necessary to pursue a
       deficiency judgm ent against the Kealoha Defendants
                                                                  pursu ant to the terms of the Note.


                                                Respectfully subm itted,

                                                WATANABE ING LLP




                                                J;mATHAN W.Y. LAI
                                                Attor ney for Plain tiff
                                                HAWAII CEl'lTRAL FEDERAL CREDIT UNION
